Citation Nr: 0318430	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  96-44 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of sight in the left eye, claimed 
as the result of surgery on the left eye at a VA facility in 
October 1994 and follow-up VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1946 to 
February 1948.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

On March 9, 1999, a hearing was held in Nashville, Tennessee, 
before Bettina S. Callaway, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in October 1999 
when it was remanded for additional development.  The 
requested development has been completed.

The appellant's claims of entitlement to service connection 
for hearing loss, tinnitus, prostate disability, and bursitis 
in the shoulders were pending before the RO when this case 
was certified to the Board in May 2002.  If these issues 
remain pending, they are referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant underwent an excisional biopsy with 
cryotherapy of a conjunctival lesion of the left eye at a VA 
medical facility in October 1994.

3.  In February 1995 the appellant suffered a sudden loss of 
sight in his left eye as a result of a central retinal artery 
occlusion.

4.  There is no medical evidence relating the appellant's 
current left eye disability to the October 1994 surgery or 
follow-up treatment therefor.


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for loss of sight in the left eye, 
claimed as the result of surgery on the left eye at a VA 
facility in October 1994 and follow-up VA treatment, is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On October 19, 1994, the appellant was treated as a VA 
outpatient for complaints of pain in his left eye.  The 
appellant was diagnosed with a conjunctival lesion of his 
left eye and ocular hypertension.

The appellant was hospitalized from October 24, 1994, to 
October 26, 1996.  On admission, he was noted to have had 
left eye pain over the previous week.  He noted some 
discharge from his eye.  The appellant was diagnosed with a 
conjunctival lesion of his left eye and ocular hypertension.  
On October 25, 1994, the appellant underwent a conjunctival 
excisional biopsy of a temporal lesion on his left eye with 
cryotherapy.  On October 26, 1994, the appellant was noted to 
have mild to moderate postoperative discomfort.  Erythromycin 
ointment and Tylenol were listed as the only discharge 
medications.

On November 2, 1994, the appellant was examined as a VA 
outpatient for follow-up of the surgery on his left eye.  It 
was noted that the pathology report of the October 1994 
biopsy had shown actinic keratosis.  The appellant was doing 
well.  The appellant's left eye was examined again on 
November 14, 1994.  The appellant continued to do well.  The 
appellant was examined again on December 16, 1994.  He was 
scheduled for another appointment on February 24, 1995.

On February 13, 1995, the appellant was treated as a VA 
outpatient for complaints of a sudden decrease in the vision 
in his left eye that occurred one day previously.  The 
appellant was diagnosed with central retinal artery occlusion 
of the left eye that was more than 24 hours old.

On February 16, 1995, the appellant was treated as a VA 
outpatient following the central retinal artery occlusion of 
the left eye.  Examination of the appellant revealed no clear 
source of emboli.  The appellant was in good health 
otherwise.

In his July 1995 claim, the appellant stated that he had 
undergone surgery on his left eye at the VA Medical Center 
(VAMC) in Nashville, Tennessee.  He stated that the lack of 
proper medication following the operation caused blood clots 
in his left eye that resulted in complete blindness in that 
eye.

In March 1996 the RO obtained an opinion from a VA physician.  
The physician noted the she had reviewed the appellant's VA 
medical records dated for treatment from October 1994 through 
January 17, 1996.  She stated:

On February 13, 1995, . . . [the 
appellant] presented with a one[-]day 
history of sudden decrease in vision in 
the left eye.  A central retinal artery 
occlusion was diagnosed.  All appropriate 
emergency measures were taken at that 
time to try to preserve the [appellant's] 
eyesight.  These measures were apparently 
unsuccessful, and now he has hand 
movement vision only.

Although no etiology of the artery 
occlusion was finally determined, the 
likely source was found to be an emboli 
from somewhere else.  No relation with 
any previous operation or surgical 
medications is documented.  The medical 
evidence simply doesn't support the 
[appellant's] claim.  Additionally, no 
faulty, substandard or negligent care was 
apparent in the documentation.

At a January 1997 VA general medical examination, the 
appellant complained of decreased visual acuity in both eyes 
but particularly on the left side, after he had surgery for 
melanoma.  Diagnoses included history of decreased visual 
acuity bilaterally but particularly on the left, status post 
surgery for melanoma of the left eye.

At a March 9, 1999 hearing, the appellant testified he 
suddenly lost the vision in his left eye on February 12, 
1995.  He stated that, when he sought treatment on the 
following day, he was advised that a blood clot had cut the 
oxygen off and that his eye could not be saved.  On February 
14, 1995, he contacted the VA surgeon who had performed the 
operation on his left eye in October 1994.  She asked whether 
he had been taking blood thinner because he should have been.  
The appellant had not been advised to take blood thinner 
previously.  Continued treatment and testing in February and 
March 1995 failed to find anything wrong.  The VA physician 
in charge of the eye clinic had given the appellant the 
impression that it was customary for a patient to be placed 
on blood thinner following the type of surgery that the 
appellant underwent.  The appellant stated that he now had 
only light perception but no vision in his left eye.

At an August 2001 VA eye examination, the ophthalmologist 
noted that the appellant had undergone an excisional biopsy 
of his left eye in October 1994 that had yielded a benign 
growth on the conjunctiva of his left eye.  The following 
February, the appellant had experienced a sudden loss of 
vision in his left eye, and it was found to be a central 
retinal artery occlusion.  Old central retinal artery 
occlusion was diagnosed.  The ophthalmologist stated he did 
not know of any correlation between a central retinal artery 
occlusion and a surgical procedure such as an excisional 
biopsy and that he did not know of any medications that would 
induce a central retinal artery occlusion.  The examiner 
added that, although the appellant was under the impression 
that he should have been on a blood thinner, specifically 
aspirin, following his excisional biopsy in October 1994, 
there was no record showing that a physician had instructed 
him to use aspirin at that time.  The ophthalmologist added, 
"As to a correlation between [the central retinal artery 
occlusion and] the previous surgery, I cannot state 
emphatically one way or the other.  No correlation seems 
obvious."

In April 2003, in response to a request from the Board, 
pursuant to 38 C.F.R. § 20.901(a), M. G., M.D. (Dr. G), a VA 
section chief of ophthalmology surgical service, stated that 
he had reviewed the appellant's records regarding his 
assertion that improper care resulted in blindness of the 
left eye.  Dr. G. stated:

In October 1994 [the appellant] underwent 
an excisional biopsy with cryotherapy of 
a conjunctival lesion [of the] left eye.  
Pathology showed an "actinic 
keratosis"-a benign yet potentially 
pre-malignant surface lesion with no 
systemic consequences.  Four months later 
he suffered a central retinal artery 
occlusion.  These two conditions have no 
association.  There was no reason for 
[the appellant] to be anticoagulated 
after his biopsy.  The artery occlusion 
was likely associated with widespread 
small vessel disease.  The four-month 
proximity to his biopsy was coincidental.

By letter, dated May 13, 2003, the appellant and his 
representative were advised that an opinion had been obtained 
and were given an opportunity to respond.  See 38 C.F.R. 
§ 20.903(a) (2002).  The appellant's representative responded 
that Dr. G's opinion lacked a clear reason and basis.  The 
appellant's representative added that, based upon the opinion 
provided as a result of the August 2001 VA eye examination, 
the evidence as to whether the appellant's left eye blindness 
was related to the October 1994 surgery and the treatment 
following that surgery was in equipoise and that the 
appellant's claim should be granted.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, VA fulfilled its duties to inform and assist 
the appellant on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an August 2, 2001 
letter, VA informed the appellant of the type of evidence 
needed to substantiate his claim, specifically medical 
evidence of a current disability and medical evidence showing 
a reasonable possibility that his current disability was the 
result of, or was aggravated by, treatment at a VA medical 
facility.  The appellant was also advised that VA would 
assist in obtaining identified records, but that it was 
appellant's duty to provide enough information for VA to 
obtain the records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  A February 2002 
Supplemental Statement of the Case (SSOC) described the 
evidence that was used in deciding the appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the August 2001 letter and 
the February 2002 SSOC informed the appellant of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

As for VA's duty to assist a veteran, the RO has obtained 
inpatient and outpatient treatment records from the VAMC in 
Nashville, Tennessee, for treatment of the appellant from 
January 1993 to January 1996.  There is no indication that 
any other relevant (i.e., pertaining to treatment for the 
claimed disability) records exist that have not been 
obtained.  As for VA's duty to obtain any medical 
examinations, that was fulfilled by providing a VA 
examination to the appellant in August 2001.  Additionally, 
medical opinions were obtained by VA in March 1996 and April 
2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the October 
1999 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2002).  Having determined that the duties to 
inform and assist the appellant have been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

The Board notes also that during the pendency of this claim, 
there were changes in the regulations governing adjudication 
of claims pursuant to 38 U.S.C.A. § 1151.  In Brown v. 
Gardner, 513 U. S. 115 (1994), the United States Supreme 
Court affirmed lower court rulings which held that VA's 
regulation at 38 C.F.R. § 3.358(c)(3) was invalid to the 
extent it precluded compensation under 38 U.S.C.A. § 1151 
unless the additional disability resulted from an "accident 
(an unforeseen, untoward event)" or "carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instances of indicated fault on the part of the 
[VA]."  Id. at 554.  This subsection of 38 C.F.R. § 3.358 
was found to be ultra vires by the Supreme Court because it 
added a fault standard where none existed in the statutory 
provision.  Id.  The Supreme Court concluded that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection (i.e., no "fault") between the additional 
disability and the VA treatment (or lack thereof).  Id. at 
554-55.

However, the Supreme Court indicated that 38 U.S.C.A. § 1151 
could not be applied on a strictly no-fault basis, stating, 
"Assuming that the connection is limited to proximate 
causation so as to narrow the class of compensable cases, 
that narrowing occurs by eliminating remote consequences, not 
by requiring a demonstration of fault."  Id. at 556.  On 
this point, the Supreme Court observed that it would be 
unreasonable to believe that Congress intended to compensate 
veterans for the necessary consequences of treatment to which 
they consented, such as compensating a veteran who consents 
to the amputation of a gangrenous limb for the loss of the 
limb.  Id. at 556 n.3.

In response to the Supreme Court's decision in Brown v. 
Gardner, 38 C.F.R. § 3.358(c)(3) was amended in March 1995.  
The revised section (c)(3) of 38 C.F.R. § 3.358 provides that 
compensation under section 1151 will not be payable for the 
"necessary consequences" of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  Additionally, it is noted that 
section 1151 of 38 U.S.C.A. was subsequently amended by 
Congress during the pendency of this appeal with the passage 
of Public Law 104-204, the VA and Housing and Urban 
Development, and Independent Agencies Appropriations Act of 
1997, 110 Stat. 2874, 2926 (Sep. 26, 1996).  Section 422(a) 
of that act amended 38 U.S.C.A. § 1151, effective from 
October 1, 1997, to provide, in effect, that compensation on 
the basis of disability as a result of VA medical treatment 
would be payable only where disability was due to fault on 
the part of VA or an event not reasonably foreseeable.  
However, the newly amended provisions of section 1151 are not 
for application in this case because the appellant's claim, 
which was filed in July 1995, was filed before October 1, 
1997.  See VAOPGCPREC 40-97 (Dec. 31, 1997) (holding that all 
claims for benefits under § 1151 filed prior to October 1, 
1997, would be adjudicated under the statutory provisions 
that existed prior to that date).  Thus, the old version of 
section 1151 will control the disposition of this appeal.  
The applicable regulations published in the 2002 Code of 
Federal Regulations are consistent with that earlier version 
of § 1151 and the Supreme Court's decision in Brown v. 
Gardner, and will be cited in this decision.

The version of § 1151 that is applicable to this claim 
provides, "Where any veteran suffers an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation . . . awarded under any of the laws 
administered by the Secretary, or as the result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation . 
. . shall be awarded in the same manner as if such 
disability, aggravation, or death were service-connected."  
38 U.S.C.A. § 1151 (West 1991).

The applicable regulation provides that compensation will not 
be payable under § 1151 for the continuance or natural 
progress of disease or injuries for which the VA 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2) (2002).  The regulation further provides that, 
in determining causation, it must be shown that an additional 
disability is actually the result of a disease or injury or 
an aggravation of an existing disease or injury related to VA 
medical treatment and not merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1) (2002).  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable, in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2) (2002).  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  38 C.F.R. 
§ 3.358(c)(3) (2002).  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Id.

In sum, to establish entitlement to benefits pursuant to 38 
U.S.C.A. § 1151, it must be shown that disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination.  The VA regulations with respect to claims for 
benefits under 38 U.S.C.A. § 1151 preclude compensation where 
disability:  (1) is not causally related to VA 
hospitalization or medical or surgical treatment, (2) is 
merely coincidental with the injury, or aggravation thereof, 
and VA hospitalization or medical or surgical treatment, (3) 
is a continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the injury or additional 
disability will be compensated, as if service-connected, if 
it does not fall into one of the above-listed exceptions.

For a claim seeking compensation for injuries incurred or 
aggravated by VA medical care there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances lay evidence of incurrence or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation; and medical evidence of a nexus between that 
asserted injury or disease and the current disability.  
Furthermore, where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence is 
required to substantiate the claim.  In this case, the 
evidence shows that the appellant's has a current left eye 
disability; however, there is no competent evidence 
indicating that the appellant's left eye disability is 
related to VA medical treatment.

The appellant has testified that two VA physicians have 
advised him that he should have been placed on blood thinner 
following his surgery in October 1994 and that the failure to 
do so resulted in the onset of his vision loss in February 
1995.  Although the original statements wares purportedly 
made by doctors, the present statements are the appellant's 
assertions and, as such, are insufficient to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) ("[T]he connection between what a physician said and 
a layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.").  The appellant has been encouraged in letters 
dated in October 1999 and August 2001 to submit statements 
from either of these VA physicians.  Further, the RO 
requested that one of these physicians perform the August 
2001 VA eye examination if either one were available.  In 
spite of these efforts, medical evidence from these 
physicians supporting the appellant's contentions has not 
been obtained.

The only evidence suggesting a relationship between VA 
medical treatment and the appellant's current left eye 
disability is the report of the January 2001 VA general 
medical examination.  That report lists a diagnosis of 
history of decreased visual acuity bilaterally but 
particularly on the left, status post surgery for melanoma of 
the left eye.  However, mere transcription of lay history is 
not "competent medical evidence."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The examiner conducting that 
examination was merely recording the history provided by the 
appellant.  He was not seeking to determine the cause of the 
appellant's February 1995 central retinal artery occlusion.

There are three medical opinions from three physicians who 
did attempt to determine whether the appellant's central 
retinal artery occlusion and resulting loss of sight in his 
left eye were related to VA medical treatment.  In March 1996 
a VA physician reviewed the relevant medical records and 
concluded that "[n]o relation with any previous operation or 
surgical treatment [was] documented" and that "no faulty, 
substandard or negligent care was apparent."  In August 
2001, a VA ophthalmologist stated that he did not know of any 
correlation between a central retinal artery occlusion and a 
surgical procedure such as an excisional biopsy and that he 
did not know of any medications that would induce a central 
retinal artery occlusion.  The ophthalmologist added, "As to 
a correlation between [the central retinal artery occlusion 
and] the previous surgery, I cannot state emphatically one 
way or the other.  No correlation seems obvious."  Finally, 
in April 2003, another VA ophthalmologist stated that there 
was "no association" between an excisional biopsy and a 
central retinal artery occlusion.  The relationship in the 
appellant's case was described as "coincidental."  Further, 
the ophthalmologist addressed the appellant's specific 
contention that the failure of VA physicians to prescribe a 
blood thinner resulted in the central retinal artery 
occlusion.  The ophthalmologist explained that there was "no 
reason" for the appellant to be placed on blood thinner 
following the October 1994 surgery.  In short, all three 
medical opinions reach the same conclusion-the appellant's 
left eye disability, which resulted from a central retinal 
artery occlusion, is not related to his October 1994 surgery 
or follow-up treatment therefor.  The appellant's 
representative argues that the August 2001 opinion suggests a 
relationship between VA treatment and the appellant's left 
eye disability; however, such an argument rests upon a 
strained reading of the August 2001 opinion.  While the 
examiner did use cautious language in expressing his opinion, 
review of the opinion in its entirety makes clear that the 
examiner opined that no such relationship exists.  See Lee v. 
Brown, 10 Vet. App. 336, 339 (1997) ("[A]n etiological 
opinion should be viewed in its full context[] and not 
characterized solely by the medical professional's choice of 
words.").

The Board has considered the statements of the appellant to 
the effect that the loss of sight in his left eye resulted 
from VA treatment, including the failure to prescribe blood 
thinner; however, the appellant's lay testimony alone, even 
if were not contradicted by the medical evidence of record, 
is not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
While, the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
he is not competent to diagnose the presence of a current 
disability or to causally relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu, 2 
Vet. App. 492.  In this case, the determinative issue 
involves medical diagnosis, and competent medical evidence to 
substantiate the claim is required.

Thus, the Board finds that there is no competent evidence 
that the appellant's loss of sight in his left eye was caused 
by the VA surgical treatment on that eye in October 1994 or 
by follow-up treatment from that surgery until the onset of 
the loss of sight in the appellant's left eye in February 
1995.  In view of this finding, the Board concludes that 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for loss of sight in the left eye is 
not warranted.  The preponderance of the evidence is against 
the appellant's claim for loss of sight in his left eye 
resulting from VA medical treatment.


ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for loss of vision in the left eye, 
claimed as the result of surgery on the left eye at a VA 
facility in October 1994 and follow-up VA treatment, is 
denied.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


